Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest streaming by the content delivery system the plurality of videos including the video comprising the plurality of segments to the device, detecting by the content delivery system a presence of the viewer while streaming the video, receiving by the content delivery system a plurality of characteristics of the viewer, while streaming the video, customizing by the content delivery system the at least one segment in the plurality of segments configured to be customized based on at least one of the plurality of characteristics of the viewer so that the customized at least one segment is streamed to the device configured to be viewed by the viewer in light of other features described in independent claims 13 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
March 25, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447